LARSON, Chief Judge
(concurring/dissenting in part):
I join the majority in affirming the findings of guilty to Charge I and its specification, as I am convinced beyond a reasonable doubt that the appellant signed the document in question with full knowledge of the falsity of its contents and that he did so with the intent to deceive. Manual for Courts-Martial (MCM), Part IV, paragraph 31b. Likewise, I concur with the majority’s resolution of the third and fourth assignments of error.
However, I part company with the majority in its analysis and affirmance of Charge III and its specification, larceny of basic allowance for quarters (BAQ) and variable housing allowance (VHA) through false pretenses. Senior Judge Orr does an excellent job of sorting out the regulations that determine whether a service member who is married but is not supporting his spouse is entitled to BAQ and VHA. Under the applicable regulation, Department of Defense Pay and Allowances Entitlements Manual (DODPM), it appears that the appellant was not so entitled for two reasons: 1) His spouse’s whereabouts were unknown (DODPM, para. 30224a) and 2) He was not supporting his spouse (DODPM, para. 30236b).1
*1038My main problem with using these provisions to determine the foundational question of entitlement in this case is that neither the DODPM nor the Navy’s implementing directive, the Navy Pay and Personnel Procedures Manual (PAYPERSMAN), was introduced at trial nor was any reference made to them. “A conviction must stand or fall on the evidence admitted at trial.” United States v. Carey, 11 C.M.A. 443, 445, 29 C.M.R. 259, 261 (1960) (Quinn, C.J.). While we may take judicial notice of these regulations on appeal, we cannot allow them to fill in evidentiary gaps in the record. United States v. Wootton, 25 M.J. 917, 919 (N.M.C.M.R.1988).
The only material evidence concerning the appellant’s entitlement to BAQ came in the form of testimony from the Government’s expert witness, a retired master chief disbursing clerk and the current disbursing officer at Norfolk. He stated that a service member who does not support his spouse is not entitled to BAQ or VHA, but, his very next answer was “if a member is married, he is automatically entitled to BAQ.” R. 59. This answer was, in turn, followed by another that reaffirmed his original assertion, i.e., a member is not entitled to BAQ or VHA if he is not supporting his spouse. Notwithstanding the majority opinion’s explanation of this inconsistent testimony in footnote 2, this evidence is not a sufficient foundation upon which to conclude that actual support of one’s dependent is a prerequisite to entitlement to BAQ. It is all the more flimsy when one considers the fact that the Navy’s implementing form, NAVPERS 1070/602R, Record of Emergency Data/Dependency Application — known commonly in the Navy as a “Page Two”— does not, on its face, require an affirmative assertion of support in order to trigger entitlement to BAQ. It appears that the simple assertion of status as a dependent will suffice. R. 60. Prosecution Exhibits 3 and 4. In summary, I am not convinced that this record establishes that the appellant was not entitled to BAQ. If he were entitled, then his obtaining would not be “wrongful,” nor would it be of “property of the United States.” See United States v. Bost, 34 M.J. 1094 (A.F.C.M.R.1992).
There is another, even more fundamental flaw in the Government’s case. Larceny by false pretenses requires that the false pretense be an “intentional and effective cause of the obtaining.” MCM, Part IV, para. 46(c)(1)(e). In other words, the false representation has to be the means by which the accused acquired the property. See United States v. Mosley, 35 M.J. 693 (N.M.C.M.R.1992). In Mosley, the false pretense — through which the accused allegedly obtained Variable Housing Allowance (VHA) to which she was not entitled — was the entry of a false address for her dependent husband on a Command Sponsorship Request. The evidence at trial established that this false entry had no bearing on her entitlement.
In this case, the principal document offered by the Government to prove the false representations was Prosecution Exhibits 3, a Page Two effective 6 February 1989. The representations on this exhibit that appear to specifically trigger entitlement to BAQ (which is, itself, a prerequisite to receipt of VHA) are that the member is married and that his spouse is his dependent. (R. 60). Since the governing directives seem to base the definition of “dependent” on marital status alone (DODPM, Attachment 1 (Glossary of Terms), PAYPERSMAN, para. 90434g(12)), these Page Two entries are true. The only false entry is the address of the appellant’s spouse. Yet, there is not a shred of evidence in the record (nor, from my reading, in the DODPM and the PAYPERSMAN) that identifies this address entry as the basis for any entitlement. It is more likely that it served another of the many commonly known purposes of the Page Two: to notify the spouse in case of death, serious injury *1039or other emergency involving the member. In the end, the Government may have proved that the appellant made a false entry and even that he did so with the intent to defraud, but they did not prove, to my satisfaction anyway, that this false representation was the means by which he obtained property to which he was not entitled.
Accordingly, I must dissent from the majority’s holding that the offense alleged under Charge II has been proved beyond a reasonable doubt. Article 66(c), 10 U.S.C. § 866(c). I would dismiss that charge and authorize a rehearing on sentence.

. United States v. Allen, 27 M.J. 234 (C.M.A. 1988), United States v. Tatum, 34 M.J. 1115 (N.M.C.M.R.1992) and United States v. Roberts, 33 M.J. 819 (N.M.C.M.R.1991), would seem at first to stand for the proposition that marital status alone entitles a service member to BAQ. A closer reading of Allen and Roberts reveals that these cases address only specific, narrow issues which are adequately discussed in the majority opinion and which do not pertain to the issue in this case. Tatum, citing the applica*1038ble United States Code provisions, reads the DODPM to require no more than status as a dependent to establish entitlement to BAQ and therefore considers the fact of nonsupport as merely an administrative basis to justify recoupment of BAQ and not as a basis to establish fraud at the time of application. In this case, I do not take a position on this particular point as it is more appropriate to decide the BAQ/VHA entitlement question on other grounds.